DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       DAVID T. SKITTLETHORP and NANCY SKITTLETHORP,
                         Appellants,

                                    v.

                   SPACE COAST CREDIT UNION,
                            Appellee.

                              No. 4D18-653

                          [February 21, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2017-CA-
000300.

  Millie Orrico and W. Trent Steele of Steele Law, Hobe Sound, for
appellants.

   Gaspar Forteza and Moises T. Grayson of Blaxberg, Grayson, Kukoff &
Forteza, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.